Name: Council Regulation (EEC) No 1637/84 of 7 June 1984 amending for the second time Regulation (EEC) No 171/83 laying down certain technical measures for the conservation of fishery resources
 Type: Regulation
 Subject Matter: fisheries;  natural environment
 Date Published: nan

 13 . 6 . 84 Official Journal of the European Communities No L 156/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1637/84 of 7 June 1984 amending for the second time Regulation (EEC) No 171/83 laying down certain technical measures for the conservation of fishery resources THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), and in particular Articles 2 and 1 1 thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 171 /83 (2), as amended by Regulation (EEC) No 2931 /83 (3), lays down general rules for the-exploitation of living^ resources found in Community waters ; Whereas the latest scientific opinions are not such as to enable a final decision to be taken on an increase in the minimum mesh size to be complied with when fishing in the North Sea ; whereas, therefore, such decision will have to be postponed until more exhaus ­ tive scientific information is available and the dead ­ lines previously adopted will have to be amended, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 171 /83 is hereby amended as follows : 1 . In Article 2 (2), '31 May 1984' is replaced by '31 December 1985'. 2 . In Annex I, the data relating to Region 2, North Sea part of region, is replaced by those appearing in the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 7 June 1984. For the Council The President P. BEREGOVOY (') OJ No L 24, 27 . 1 . 1983 , p. 1 . (2) OJ No L 24, 27 . 1 . 1983 , p. 14. O OJ No L 288 , 21 . 10 . 1983 , p. 1 . No L 156/2 Official Journal of the European Communities 13 . 6 . 84 ANNEX Region Part of region Type of net Minimum mesh size (mm) 2 North Sea :  until 31 December 1986 All 80 0  from 1 January 1987 All 90 0